Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kiuchi et al (JP Pat. Docs.6106645,B or 6106646.B); hereinafter Kiuchi et al..
The teachings of Kiuchi et al are provided hereinafter
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are further rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al (JP Pat. Docs.6106645,B or 6106646.B).The only reason that the “35 U.S.C. 103” is now being made is that the examiner is relying on a foreign document and also the machine translation of the foreign documents. Otherwise the rejection hereinabove, i.e. “35 U.S.C. 102 (a) (1)”  is a valid rejection )
Kiuchi et al teach a reactor that can absorb a difference in linear expansion and the difference in flatness between the reactor main body and a case. A reactor main body (1) has a core (2). At least part of the reactor main body (1) is covered by a resin molded article (13a, 13b). Support metal fittings (18) are provide at the center in the width direction of both the end portions in the longitudinal direction of the reactor main body (1) The base portions of the metal fittings (18) are fixed to the resin molded articles (13a, 13b) and the tip portions thereof project outwardly from the resin molded articles (13a, 13b). (Cf. abstract).  Additionally Kiuchi et al teach U-shaped cores (4a, 4b) and T-shaped cores (5a, 5b) embedded in a resin molded article.  Each core is formed integrally with a resin molded article by injecting and solidifying a resin into a mold in a state of being set in a mold of a resin molded article.  The resin molding is a member for insulating the cores (6a, 6b) from each other and is also a member to which a support member for fixing the reactor body (1) to case (2) is fixed.  The resin which can be used is an unsaturated resin, an urethane resin, an epoxy resin, a bulk molding resin, polypheylene sulfide, polybutylene terephthalate or the like. Additionally Kiuchi et al teach that after fixing the reactor body (1) an the case (2) filer (3) is injected Into gap between the reactor body (1) and case (2).  The filler (3) has a high thermal conductivity so that heat generated by the reactor (1) can be efficiently radiated away and toward the case (2). 	It would have been obvious to make a reactor including providing a coil having a wound portion; a magnetic core (6a, 6b); a holding member (13a, 13b) provided at both ends of the wound portion; a  mold resin (13a, 13b) by which the coil and the holding member are integrated into one piece; a casing (2) that houses an assembly that includes the coil, (6a, 6b) the magnetic core and the holding member and a potting resin (3) that fills up the casing to seal at least a part of the assembly wherein the magnetic core includes as inner core arranged inside the wound portion and an outer core arranged outside the would portion, the potting resin (3) has a thermal conductivity that is higher than the thermal conductivity of the mold resin; the mold resin includes a first region and a second region that are formed in one piece; the first region covers at least part of the inner circumference surface of the wound portion and the second region laches on the holding member As further applied to Claim 2 inasmuch the mold resin (13a, 13b) covers the inner circumferential surface of the wound portion and the potting resin (3) is provided between the would portion and the inner core (to stabilize and strengthen the elements/inner core of the reactor) the limitations recited in said Claim 2 are held to have been obvious in view of  Kiuchi et al. As applied to Claim 3 inasmuch as Kiuchi et al teach providing potting resin (3) (having a relatively high thermal conductivity) into a gap between the reactor body (1) and the case (2) it would have been obvious to provide potting resin in the circumferential direction between the wound portion and the inner core. As further applied to Claim 4 inasmuch as Kiuchi et al show that the outer circumferential surface of the wound portion is exposed without being covered by mold resin the limitation recited in said Claim 4 is held to have been obvious in view of Kiuchi et al. As applied to Claim 5 inasmuch as Kiuchi et al teach that at least the cores (4a, 4b) can be made from dust i.e. powder it would have been necessary to have to be magnetic powder which had to be used to make these cores.  Therefore the limitation recited in said Claim 5 is held to have been obvious in view of Kiuchi et al.   
Claims 1-5 are further rejected under 35 U.S.C. 103 as being unpatentable over Kusawake et al WO Pat. Doc.2017/187925 or US Pat Doc. 2019/0131052 A1 ); hereinafter Kusawake et al.
Kusawake et al teach a reactor that is provided with a magnetic core having a winding. The core is placed/stored into a case. Additionally Kusawake et al teach a reactor (1a) which includes body (10) having a coil (2) and a magnetic core (3) housed in a case (6).  The case (6) is filled with a resin. Winding portions (2A, 2B) are arranged in parallel. Portion (2R) connects winding portions (2A, 2B). Split cores (3A, 3B) are made from a raw material powder containing a soft magnetic powder and a resin. Figure 1 shows the arrangement of the case (6) which accommodates body (10). It would have been obvious to make a reactor (1a) including providing a coil (2) having a wound portion; a magnetic core, a holding member provided at both ends of the wound portion; a  mold resin  by which the coil (2) and the holding member are integrated into one piece; a casing (6) that houses an assembly that includes the coil, (2) the magnetic core and the holding member and a potting resin/heat-dissipating grease  that fills up the casing to seal at least a part of the assembly wherein the magnetic core includes as inner core (31) arranged inside the wound portion and an outer core (32) arranged outside the would portion, the potting resin/heat-dissipating grease  has a thermal conductivity that is higher than the thermal conductivity of the mold resin; the mold resin includes a first region and a second region that are formed in one piece; the first region covers at least part of the inner circumference surface of the wound portion and the second region laches on the holding member(Cf. Figs.8, 11 & 12). As applied to Claims 2 and 3 inasmuch as Kusawake et al teach potting resin (50) being provided between the inner core and the wound portion (Cf. at least Figs. 11-12) the limitations recited in said Claims 2 and 3 are held to have been obvious in view of Kusawake et al. As applied to Claim 4 inasmuch as Kusawake et al teach that the circumferential surface of the wound portion is exposed without being covered by mold resin (Cf e.g. Figs. 6 &7)  the limitation recited in said Claim 4 is held to have been obvious in view of Kusawake et al.  As applied to Claim 5 inasmuch as Kusawake et al teach pressure molding a magnetic powder to make split cores (3A,3B) the limitations recited in said Claim 5 are held to have been obvious in view of Kusawake et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729